DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
          Claims 1-20 are objected to because of the following informalities: Claims 1-20 recite the grammatically incorrect phrases "Method for ..." and "Method according to...". The correct phrases are "A method for..." and "The method according to..." Claims 2, 6, 10, 14, and 18 recite the grammatically incorrect phrases "one, two or more of ..." in line 4 and "one, two, three or more of ..." in line 10. The correct phrase should be "one or more of ...".
          Claims 3, 7, 11, 15, and 19 recite an improper phrase "selected from the group consisting of the group of ..." for Markush group. The correct phrase should be "selected from the group consisting of ...". See MPEP § 2173.05(h) which states "When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively. For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper."
          Applicants are reminded that, upon amending the claims, all dependent claims must fully comply with 35 USC 112, second paragraph and meet the requirement of antecedent basis. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


          Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
          A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031,2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Exparte Steigewald, 131 USPQ 74 (Bd. App. 1961); Exparte Hall 83 USPQ 38 (Bd. App. 1948); and Exparte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claims 2, 6, 10, 14, and 18 recite the broad limitation/range "greater than 100 mg/dL", and the claim also recites "in particular greater than 125 mg/dL" which is the narrower statement of the range/limitation. Claims 2, 6, 10, 14, and 18, also recite the broad limitation/range "equal to or greater than 6.5%", and the claims also recite "in particular equal to or greater than 8.0%" which is the narrower statement of the 
          The recitation of "complications associated therewith" in claim 1 render the claims and its dependent claims herein indefinite. The recitations "associated therewith" is not clearly defined in the specification. One of ordinary skill in the art could not ascertain and interpret what is considered as "associated". Is a condition or complication that occurs with the recited disorder such as hyperuricemia considered as "associated"? Thus, one of ordinary skill in the art could not be reasonably apprised of the scope of the invention.
          All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949,1952 (P.T.O. Bd. App. 1989).


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


          Claims 1-4 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for slowing the progression es not reasonably provide enablement for preventing or reversing the recited diseases and conditions. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
          The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Exparte Forman, 230 USPQ 546 (Bd Apls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the relative skill of those in the art; (5) the predictability or unpredictability of the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

Nature of the invention:
          The claimed invention is drawn to a method for preventing, slowing the progression of, delaying or treating a metabolic disorder selected from the group as recited in claim 1 in a patient, a method for slowing, delaying or reversing progression from impaired glucose tolerance, impaired fasting blood glucose, insulin resistance or from metabolic syndrome to type 2 diabetes mellitus in a patient, a method for slowing the progression of, delaying or treating of a condition or disorder selected from the group consisting of complications of diabetes mellitus in a patient, a method for reducing body weight or body fat, or facilitating a reduction in body weight or body fat in a patient, a method for slowing, delaying or treating the degeneration of pancreatic beta cells or the decline of the functionality of pancreatic beta cells or for improving or restoring the functionality of pancreatic beta cells or restoring the functionality of pancreatic insulin secretion in a patient, a method for slowing, delaying or treating diseases or conditions attributed to an abnormal accumulation of ectopic fat in a patient, a method for maintaining and/or improving the insulin sensitivity and/or for treating or preventing hyperinsulinemia or insulin resistance in a patient, a method for treating and preventing hyperuricemia and hyperuricemia associated conditions, kidney stones and hyponatremia in a patient.
          The specification discloses that the terms "prophylactically treating", "preventively treating" and "preventing" are used interchangeably and comprise a treatment of patients at risk to develop a condition mentioned hereinbefore, thus reducing said risk (page 16, lines 21-23). However, the specification does not explicitly define the term "prevent" or "preventing". In the absence of an explicit definition in Applicant's specification, the claims are given their broadest 

The Breadth of the claims:
          As discussed above, in the absence of an explicit definition in Applicant's specification, the claims are given their broadest reasonable interpretation. "Prevention" as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disorder for an indefinite period of time. Merely slowing the onset of disease or making the disease less likely would still leave it with "power or hope of acting or succeeding," and thus not qualify as prevention. Therefore the full scope of preventing encompasses making something from happening again or existing and the complete blocking of all symptoms or effects of a disorder for an indefinite period of time.

The state of the prior art and the predictability or unpredictability of the art:

          In type 1 diabetes (i.e. insulin-dependent diabetes or juvenile-onset diabetes), more than 90% of the insulin-producing cells of the pancreas are permanently destroyed. The pancreas, therefore, produces little or no insulin. About 10% of all people with diabetes have type 1 disease. It is believed that an environmental factor— possibly a viral infection or a nutritional factor in childhood or early adulthood—causes the immune system to destroy the insulin-producing cells of the pancreas. A genetic predisposition may make some people more susceptible to the environmental factor.
          In type 2 diabetes (i.e. non-insulin-dependent diabetes or adult-onset diabetes), the pancreas continues to produce insulin, sometimes even at higher-than-normal levels. However, the body develops resistance to the effects of insulin, so there is not enough insulin to meet the body's needs. Obesity is the chief risk factor for developing type 2 diabetes. Certain disorders and drugs can lead to type 2 diabetes, for example, high levels of corticosteroids and pregnancy (i.e. gestational diabetes) are the most common causes of altered insulin use. Diabetes also may occur in people with excess production of growth hormone (acromegaly) and in people with certain hormone- secreting tumors. Severe or recurring pancreatitis and other disorders that directly damage the pancreas can also lead to diabetes.
Type 1 and type 2 diabetes have very similar symptoms such as high blood sugar levels and the direct effects caused by high blood sugar level. For example, when the blood sugar level rises above 160 to 180 mg/dL, sugar spills into the urine. When the level of sugar in the urine rises even higher, the kidneys excrete additional water to dilute the large amount of sugar. As 
          Most complications are the result of problems with blood vessels. Over time, elevated levels of sugar in the blood and poor circulation can harm the heart, brain, legs, eyes, kidneys, nerves, and skin, resulting in angina, heart failure, strokes, leg cramps on walking (claudication), poor vision, kidney failure, damage to nerves (neuropathy), and skin breakdown. Heart attacks and strokes are more common among people with diabetes.
          Treatment of diabetes involves diet, exercise, education, and, for most people, drugs. If people with diabetes strictly control blood sugar levels, complications are less likely to develop. The goal of diabetes treatment, therefore, is to keep blood sugar levels within the 
          Monitoring blood sugar levels is an essential part of diabetes care. People with diabetes must adjust their diet, exercise, and take drugs to control blood sugar levels. The more strictly people with diabetes are able to control the levels of sugar in the blood, the less likely it is that these complications will develop or become worse. People with type 1 diabetes almost always require insulin therapy, and many people with type 2 diabetes require it as well.
          Oral antihyperglycemic drugs can often lower blood sugar levels adequately in people with type 2 diabetes, but not effective in type 1 diabetes. Sulfonylureas (for example, glyburide) and meglitinides (for example, repaglinide) stimulate the pancreas to produce more insulin (insulin secretagogues). Biguanides (for example, metformin) and thiazolidinediones (for example, rosiglitazone) do not affect the release of insulin but increase the body's response to it (insulin sensitizers).
          Note that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.
          As discussed above, the causes of diabetes and related conditions are complex. These conditions are affected by many factors including the genetics and lifestyle of a subject, and are
not generally prevented or reversed by a single compound or treatment. More generally, prevention of any disorder in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective.


          Moreover, because diabetes and related conditions are caused in large part by lifestyle and behavior, no treatment can help a subject who is not already actively modifying their lifestyle and behavior. Therefore no treatment for these conditions can be said to be "preventative" because the treatment is not completely effective and will fail if the subject is not modifying their lifestyle.
          For this reason, many therapies which are suitable for short-term relief of symptoms are not suitable for lifelong prevention of disease such as diabetes.
          Therefore, it is highly unpredictable in regard to preventing the recited diseases and conditions.

The relative skill of those in the art:
          The relative skill of those in the art is high.

The amount of direction or guidance presented and the presence or absence of working
examples:
          The specification teaches a method and a pharmaceutical composition which slowing, reducing or treating the recited diseases. The examples briefly describe treatment of pre-diabetes, type 2 diabetes, insulin resistance, hyperglycemia, metabolic syndrome, NODAT and PTMS, gestational diabetes, kidney stones, hyponatremia. There is no data disclosing the detail regarding the number of patients treated, dosage information, and the outcome of the 
          No guidance is given in the specification suggesting any reason to believe that administration of one of the claimed compositions can achieve complete prevention of any disorder. Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the prevention of disease. See MPEP 2164.

The quantity of experimentation necessary:
          In order to practice the invention with the full range of all possible treatment methods beyond those known in the art (such as preventing the recited diseases in the instant claims), one
skilled in the art would undertake a novel and extensive research program to show that the claimed method can completely block all symptoms or effects of these diseases for an indefinite period of time. Simply knowing that the claimed compounds are inhibitors of SGLT2 is not enough to establish therapeutic utility as the clinical use of SGLT2 inhibitors is not sufficiently developed to allow one skilled in the art to predict the entire scope of their utility. 
          Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims and the nature of the invention, Applicants fail to provide


          Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using the compounds recited in the claims, does not reasonably provide enablement for using a generic “prodrug thereof’. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

The breadth of the claims - The nature of the invention
          The claims are drawn to various compounds, or salts or prodrugs of the same. The breadth of the claims includes all of the hundreds of thousands of compounds of formula of claim 1 as well as the presently unknown list potential prodrug derivatives embraced by claim. The nature 

The state of the prior art
          Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, that produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism de novo, this is still an experimental science. For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive. It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation. Wolff (Medicinal Chemistry) summarizes the state of the prodrug art. (Wolff, Manfred E. "Burger's Medicinal Chemistry, 5ed, Part I", John Wiley & Sons, 1995, pages 975-977.) The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modern Pharmaceutics) (Banker, G.S. et al, "Modem Pharmaceutics, 3ed.", Marcel Dekker, New York, 1996, page 596) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find 

The amount of direction provided by the inventor
          The instant specification is not seen to provide adequate guidance which would allow the skilled artisan to extrapolate from the disclosure and examples provided to make or use the claimed compounds commensurate in the scope with the instant claims. There is a lack of data and examples which adequately represent the claims as written. The examiner notes, there has not been provided sufficient instruction or sufficient methodological procedures to support the compounds instantly claimed.

The existence of working examples
          There are no working examples of a prodrug of any compounds.

The quantity of experimentation needed to make and use the invention based on the content of the disclosure
          It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). Thus, undue experimentation will be required to determine if any particular compound of claim 1 is, in fact, a prodrug. Since the structures of these “prodrugs” are uncertain, direction for their preparation must also be unclear. Directions to a team of synthetic pharmaceutical chemists .

Claim Rejections - 35 USC § 102
          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
          The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


          Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Eckhardt et al. (WO 2007/093610 Al, published on August 23, 2007, cited in PTO- 892).
          Eckhardt et al. disclose a method of treating metabolic disorders such as diabetes comprising administering to a patient with type 1 and type 2 diabetes mellitus a pharmaceutical composition comprising a glucopyranosyl-substituted benzonitrile derivatives of the formula I wherein R1 being Cl, methyl or CN, R2 being H, and R3 being Et, (R)- tetrahydrofuran-3-yloxy, (S)-tetrahydrofuran-3-yloxy (abstract; page 1, lines 26-32; page 2, lines 1-32; page 3, lines 3-35; page 4, lines 1-3; page 37, lines 5-15; page 39, line 1 ; page 49, lines 5, and line 24). Eckhardt et al. disclose that the pharmaceutical compositions optionally comprises one or more inert carriers and diluents (page 27, lines 24-27; page 66, claim 4). Eckhardt et al. also disclose that the compositions can additionally comprise other active substances such as 
          Eckhardt et al. also disclose examples of the diseases including complications of diabetes such as e.g. retinopathy, nephropathy or neuropathies, diabetic foot, ulcers, macroangiopathies, metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, atherosclerosis and related diseases, obesity, high blood pressure, chronic heart failure, edema and hyperuricaemia (page 24, lines 20-36). The compositions are also suitable for treating beta cell degeneration such as e.g. apoptosis or necrosis of pancreatic beta cells, or improving or restoring the functionality of pancreatic cells, and also for increasing the number and size of pancreatic beta cells, or used as diuretics or antihypertensives for treatment of acute renal failure (page 24, lines 20-36), or for reducing an abnormal accumulation of liver fat in a patient, or for slowing, delaying or treating diseases or conditions which are attributed to an abnormal accumulation of liver fat such as general fatty liver, non-alcoholic fatty liver (NAFL), nonalcoholic steatohepatitis (NASH), hyperalimentation-induced fatty liver, diabetic fatty liver, alcoholic-induced fatty liver or toxic fatty liver, overweight, obesity (including class I, class II and/or class III obesity), visceral obesity and/or abdominal obesity (page 25, lines 1-18; pages 66-67, claims). The dosage may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, and 1 to 4 times a day, by oral route (page 25, lines 20-25).
          Therefore, claims 1-20 are anticipated by Eckhardt et al.

Double Patenting
          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
          A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
          The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 8,551,957. Although the claims at issue are not identical, they are not patentably distinct from each other because the applications are both drawn to a pharmaceutical composition and a method for slowing the progression of, delaying or treating a metabolic disorder, for improving glycemic control and/or for reducing of fasting plasma glucose, of postprandial plasma glucose and/or of glycosylated hemoglobin HbAlc, for slowing, delaying or reversing progression from impaired glucose tolerance, impaired fasting blood glucose, insulin resistance and/or from metabolic syndrome to type 2 diabetes mellitus, for slowing the progression of, delaying or treating of a condition or disorder selected from the group consisting of complications of diabetes mellitus, for reducing body weight and/or body fat or facilitating a reduction in body weight and/or body fat, for slowing, delaying or treating the degeneration of pancreatic beta cells and/or the decline of the functionality of pancreatic beta cells and/or for improving and/or restoring the functionality of pancreatic beta cells and/or restoring the functionality of pancreatic insulin secretion, for slowing, delaying or treating diseases or conditions attributed to an abnormal accumulation of liver fat, for maintaining or improving the insulin sensitivity or for treating hyperinsulinemia and/or insulin resistance, for treating hyperuricemia and hyperuricemia associated conditions, kidney stones and hyponatremia comprising administering to a patient in need thereof the same glucopyranosyl-substituted benzene derivative of formula (I) in combination or alternation with a DPP IV inhibitor, wherein said metabolic disorder is selected from the group consisting of type 1 diabetes mellitus, type 2 diabetes mellitus, impaired glucose tolerance, impaired fasting blood .
          Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made that the applications are substantially overlapping.

          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No 8,557,782, over claims 1-8 of US 7,687,469, over claims 1-13 of US 7,772,378, over claims 1-13 of US 7,662,790, over claims 1-13 of  US 7,683,160, over claims 1-14 of US 7,851,602, over claims 1-11 of US 7,745,414, over claims 1-15 of US 7,776,830, and over claims 1-13 of US 7,879,806.
          Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 1-20 of the instant application are drawn to a method for slowing the progression of, delaying or treating a metabolic disorders selected from the group consisting of type 1 and type 2 diabetes mellitus, impaired glucose tolerance, impaired fasting blood glucose, hyperglycemia, postprandial hyperglycemia, overweight, obesity, metabolic 
          Claims 1-8 of US 7,687,469 teach a method of treating conditions comprising the steps of administering to a patient in need thereof a therapeutically effective amount of glucopyranosyl-substituted benzene derivative or a physiologically acceptable salt thereof, wherein said conditions is selected from the group consisting of type 1 and type 2 diabetes mellitus, complications of diabetes, metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, atherosclerosis and related diseases, obesity, high blood pressure, chronic heart failure, oedema and hyperuricaemia.

          Claims 1-13 of US 7,772,378 teach a method of treating the disease or condition comprising the steps of administering to a patient in need thereof a therapeutically effective amount of glucopyranosyl-substituted benzene derivative or a physiologically acceptable salt thereof, wherein R1 to R7 are as recited in claim 1, and the disease or condition is selected from the group consisting of type 1 and type 2 diabetes mellitus, complications of diabetes, metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, 

          Claims 1-13 of US 7,662,790 teach a method of treating metabolic disorders conditions comprising the steps of administering to a patient in need thereof a therapeutically effective amount of glucopyranosyl-substituted benzene derivative or a physiologically acceptable salt thereof, wherein Rlto R7 are as recited in claim 1, and the metabolic disorder is selected from the group consisting of type 1 and type 2 diabetes mellitus, complications of diabetes, metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, atherosclerosis and related diseases, obesity, high blood pressure, chronic heart failure, edema and hyperuricaemia.

          Claims 1-13 of US 7,683,160 teach a method of treating metabolic disorders conditions comprising the steps of administering to a patient in need thereof a therapeutically effective amount of glucopyranosyl-substituted benzene derivative or a physiologically acceptable salt thereof, wherein R1 to R7 are as recited in claim 1, and the metabolic disorder is selected from the group consisting of type 1 and type 2 diabetes mellitus, complications of diabetes, metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, atherosclerosis and related diseases, obesity, high blood pressure, chronic heart failure, edema and hyperuricaemia.



          Claims 1-11 of US 7,745,414 teach a method of treating diseases or conditions, treating metabolic disorders, of inhibiting the sodium-dependent glucose cotransporter SGLT2, of treating the degeneration of pancreatic beta cells and/or for improving the functionality of beta cells, of slowing, delaying or treating diseases or conditions attributed to abnormal accumulation of liver fat comprising the steps of administering to a patient in need thereof a therapeutically effective amount of glucopyranosyl-substituted benzene derivative or a physiologically acceptable salt thereof, wherein R3 and R8 are as recited in claim 1, wherein said disease or condition is selected from the group consisting of type 1 and type 2 diabetes mellitus, complications of diabetes, metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, atherosclerosis and related diseases, obesity, high blood pressure, chronic heart failure, edema and hyperuricaemia, and said metabolic disorders is selected from the group consisting of type 1 and type 2 diabetes mellitus, complications of 

          Claims 1-15 of US 7,776,830 teach a method of treating diseases or conditions, of treating metabolic disorders, of inhibiting the sodium-dependent glucose cotransporter SGLT2, of treating the degeneration of pancreatic beta cells and/or for improving the functionality of beta cells, of slowing, delaying or treating diseases or conditions attributed to abnormal accumulation of liver fat comprising the steps of administering to a patient in need thereof a therapeutically effective amount of a glucopyranosyl-substituted benzene derivative or a physiologically acceptable salt thereof, wherein R3 are as recited in claim 1, wherein said disease or condition and said metabolic disorders is selected from the group consisting of type 1 and type 2 diabetes mellitus, complications of diabetes, metabolic acidosis or ketosis, reactive hypoglycaemia, hyperinsulinaemia, glucose metabolic disorder, insulin resistance, metabolic syndrome, dyslipidaemias of different origins, atherosclerosis and related diseases, obesity, high blood pressure, chronic heart failure, edema and hyperuricaemia.

          Claims 1-13 of US 7,879,806 teaches a method of treating diseases or conditions, treating metabolic disorders, inhibiting the sodium-dependent glucose cotransporter SGLT2, treating the degeneration of pancreatic beta cells and/or for improving the functionality of beta cells, slowing, delaying or treating diseases or conditions attributed to abnormal accumulation of liver fat comprising the steps of administering to a patient in need thereof a therapeutically 

          Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to make the claimed invention since claims 1-20 of the instant invention overlap in scope with claims 1-8 of US 7,687,469, claims 1-13 of US 7,772,378, claims 1-13 of US 7,662,790, claims 1-13 of US 7,683,160, claims 1-14 of US 7,851,602, claims 1-11 of US 7,745,414, claims 1-15 of US 7,776,830, and claims 1-13 of US 7,879,806. Therefore, the instant claims 1-36 are prima facie obvious over claims 1-8 of US 7,687,469, claims 1-13 of US 7,772,378, claims 1-13 of US 7,662,790, claims 1-13 of US 7,683,160, claims 1-14 of US 7,851,602, claims 1-11 of US 7,745,414, claims 1-15 of US 7,776,830, and claims 1-13 of US 7,879,806.

          Claims 1-20 are also rejected on the same ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-25 of US 7,579,449; claims 1-29 of US Patent No. 10,406,172; 1-18 of US Patent 9,949,997; 1-12 of US Patent 9,949,998; 1-24 of US Patent 10,258,637; and provisionally rejected over copending application numbers: 16/904,709; 17/344,003; 17/176,450; 17/346,475; 17/094,037; 17/381,488; and 17/094,045. It is noted that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623